DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	The amendment filed December 28, 2020 is acknowledged and has been entered.  Claims 3, 5, and 6 have been canceled.  Claims 1, 8, 9, 11, 13-16, 18, 20, 22, and 23 have been amended.  Claim 34 has been added.


2.	As before noted Applicant elected the invention of Group III, claims 1-9, 11, 13-18, 20, 22, and 23, drawn to a method of treating cancer or a solid tumor in a subject, said method comprising administering to the subject a cell comprising a polynucleotide encoding an SLC polypeptide and an immune checkpoint inhibitor.
	Additionally, Applicant elected the species of the invention in which the immune checkpoint inhibitor is a PD1 inhibitor or more particularly pembrolizumab and in which the SLC polypeptide comprises the amino acid sequence of SEQ ID NO: 1.


3.	Claims 1, 8, 9, 11, 13-16, 18, 20, 22, 23, and 34 have been examined.


Grounds of Objection and Rejection Withdrawn
4.	Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 28, 2020.
Notably, at least part of the grounds of rejection of the claims under 35 U.S.C. §§ 112(a) and 112(b) as not satisfying the enablement requirement or as failing to point clearly and particularly point to the subject matter that is regarded as the invention have been withdrawn because Applicant has amended the claim 1 to recite a limitation that the method comprises administering to the subject KEYTRUDA (pembrolizumab), a known 1.  As noted in the preceding Office action mailed September 28, 2020, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing2.  However, it is again noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the 


8.	Claims 1, 8, 9, 11, 13-16, 18, 20, 22, 23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (Cancer Res. 2001 Dec 15; 61 (24): 8794-802) (of record) in view of Denkert et al. (J. Clin. Oncol. 2010 Jan 1; 28 (1): 105-13) (of record), Keir et al. (Annu. Rev. Immunol. 2008; 26: 677-704) (of record), Patnaik et al. (J. Clin. Oncol. 2012; 30 (15 Suppl.): 2512), and Sharma et al. (J. Immunol. 2000 May 1; 164 (9): 4558-63) (of record).
	To begin it is noted that although the claims, as presently, amended recite the method comprises a step of administering to the subject a “syngeneic” antigen presenting cell, because the method is a method of treating or ameliorating the recurrence of a NSCLC in a human subject, the claims are herein construed as being drawn to a method comprising intratumorally administering to the human subject an autologous dendritic cell that has been engineered ex vivo to express a human SLC (CCL-21) polypeptide comprising the amino acid sequence of SEQ ID NO: 1 in combination with KEYTRUDA (pembrolizumab), wherein the polypeptide is encoded by an viral expression vector.  This is because the term “syngeneic” is not a term that is ordinarily used to refer to a human recipient of a transplanted cell, tissue, or organ.  Rather the term “syngeneic” is a term that is used to describe a graft that has been acquired from an experimental animal (e.g., mouse) and is transplanted into another experimental animal of the same strain or genetic background as the donor animal.  Nevertheless, because it may be said that a “syngeneic” graft is a graft transplanted between two genetically identical individuals, in the context of claims, it would seem that the antigen presenting cell must be autologous (i.e., isolated from the subject to be treated using the claimed invention).  Therefore, again, the claims are herein construed as being drawn to a method comprising administering to the human 
Kirk et al. teaches a method of attracting T lymphocytes and mature host dendritic cells to the site of a solid tumor in a subject; see entire document (e.g., the abstract).  Kirk et al. teaches the method comprises the ex vivo genetic manipulation of dendritic cells obtained from the subject using adenovirus; see, e.g., page 8793.  Kirk et al. teaches the transfection of the dendritic cells with an adenoviral vector encoding murine SLC; see, e.g., page 8793.  Kirk et al. teaches the intratumoral injection of the transfected dendritic cells expressing SLC into a tumor in the subject; see, e.g., page 8793.  Kirk et al. teaches the injection of 1 x 106 dendritic cells into a tumor of the subject; see, e.g., page 8795.  Kirk et al. teaches the dendritic cells were administered to the subject more than once; see, e.g., page 8795.  Kirk et al. teaches the SLC production by the dendritic cells was determined to be about 517.4 ng/L per 106 cells in an 18 hour period3; see, e.g., page 8795.  Kirk et al. teaches the transfected dendritic cells expressing SLC were retained in the tumor (see, e.g., page 8795).  Kirk et al. teaches the direct administration of SLC-secreting dendritic cells results in a rapid and sustained influx of T cells (e.g., CD8+ cytotoxic T cells (CTLs)) within the tumor (see, e.g., page 8796).  Kirk et al. teaches the influx of host-derived DCs was seen 24 h after the intratumoral injection of the transfected dendritic cells expressing SLC, which was sustained throughout the course of the experiment and was found to be attributable to the increased retention of transfected dendritic cells expressing SLC (see, e.g., page 8799).  Kirk et al. teaches treatment of the tumors in the mammals with the transfected dendritic cells expressing SLC resulted in significant inhibition of tumor growth; see, e.g., page 8799.  Kirk et al. teaches their results suggest that direct intratumoral administration of transfected dendritic cells expressing SLC might be used to more efficiently direct T cells administered systemically in adoptive transfer protocols, potentially improving their 
Kirk et al. however does not teach or expressly suggest the administration of the PD-1 inhibitor, pembrolizumab to the subject in combination with the transfected dendritic cells expressing SLC; nor does Kirk et al. expressly teach the treatment of non-small cell lung carcinoma (NSCLC).
This deficiency is remedied by the teachings of Denkert et al., Keir et al., and Patnaik et al.    
Denkert et al. teaches tumor infiltrating lymphocytes (TILs) such as CD8+ cytotoxic T cells (CTLs) have been reported to be positively associated with improved survival in cancer patients having a number of different types of solid tumors; see entire document (e.g., the abstract).  
Keir et al. discloses that it has been shown that many different types of solid tumors exhibit upregulated programmed cell death ligand 1 receptor (PD-L1) on the tumor cell surface including lung cancer; see entire document (e.g., pages 692 and 693).  Programmed cell death protein 1 (PD-1) is an “immune check-point”, which is upregulated on the surface of T lymphocytes including TIL, which limits T cell effector functions within tissues.  When PD-L1 binds with PD-1, the T lymphocytes become inactivated (see, e.g., pages 692 and 693).  
Patnaik et al. teaches administering anti-human PD-1 antibody MK-34754 to cancer patients diagnosed with NSCLC in a phase I dose escalation trial and discloses that antitumor activity (e.g., tumor size reduction) was seen; see entire document.  Patnaik et al. teaches the patients received multiple doses of the antibody  (1, 3, or 10 mg/kg) at 2 week intervals.   
Accordingly, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have administered to the subject an effective amount of the PD-1 inhibitor, KEYTRUDA (pembrolizumab) to prevent the inactivation of TILs (e.g., CTLs), which accumulate in the tumor following the direct administration of SLC-secreting dendritic cells as taught by Kirk et al.  This is because although the presence or accumulation of TILs is associated with a good 
However none of the above mentioned publications, and particularly not Kirk et al., teaches the use of a human SLC comprising the amino acid sequence of SEQ ID NO: 1, as opposed to murine SLC.
This deficiency is remedied by the teachings of Sharma et al.
Sharma et al. teaches secondary lymphoid organ chemokine (SLC), a CC chemokine expressed by high endothelial venules and in T cell zones of spleen and lymph nodes, strongly attracts naive T cells and mature dendritic cells (DC); see entire document (e.g., page 4558). In referencing others work, Sharma et al. teaches human SLC (see, e.g., reference #13: Nagira et al. (J. Biol. Chem. 1997 Aug 1; 272 (31): 19518-24)). Sharma et al. teaches intratumoral injection of SLC produced potent antitumor responses in mammals, leading to complete tumor eradication in some of the mammals; see, e.g., the abstract.  Moreover, Sharma et al. discloses that in the study described, utilizing two well-established lung cancer models including Lewis lung carcinoma cells recognized as a model for the study of NSCLC, they were able to show that intratumoral injection of SLC evidenced significant reductions in tumor volumes with complete tumor eradication in 40% of the mice (see, e.g., the abstract).
Therefore it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have substituted human SLC (i.e., a polypeptide comprising SEQ ID NO: 1) for murine SLC if the subject to be treated is a human and if the subject has lung cancer or more particular NSCLC. One ordinarily skilled in the art at the time of the invention to have would have 
Then, although Kirk et al. teaches the intratumoral injection of SLC-expressing and –secreting dendritic cells into melanomas, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have used the same process suggested by the combination of reference, as described above, to treat any solid tumor, including non-small cell lung carcinomas (NSCLC), especially if the tumor cells are known or found to express a PD-1 ligand such as PD-L1 on their surfaces.  This is in part because it would be understood that melanoma is a representative model for the treatment of any solid tumors in which TILs are associated with a positive prognosis but wherein expression of PD-L1 or PD-L2 may offset the favorable antitumor effects thereof by causing the inactivation of the immune effector cells5.  In this instance, as Keir et al. teaches, lung tumors are known to overexpress PD-L1; see, e.g., page 680, Figure 1.   Although Keir et al. does not expressly teach the lung tumors were non-small cell lung carcinomas, absence a showing of any unobvious difference, the treatment of non-small cell lung carcinomas, as opposed to melanoma, would be considered an obvious variation of the process suggested by the prior art, particularly in any instance in which it is found that the tumor cells express PD-L1. 
With regard to claim 18, wherein the cell is administered to the subject prior to or at the same time as KEYTRUDA (pembrolizumab), given the fact that the objective of administering pembrolizumab, as discussed above, is to prevent the inactivation of TILs after their influx and accumulation within the tumor tissue following the intratumoral injection of the SLC-expressing and –secreting dendritic cells, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the PD-1 inhibitor, if not before the dendritic cells, then at the same time as the dendritic cells.  This is simply because it would be desirable to interfere with the See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
On this note and with regard to claims 22 and 23, wherein the immune checkpoint inhibitor is administered to the subject more than once (claim 22) or wherein the immune checkpoint inhibitor is administered to the subject once every 2 or 3 weeks (claim 23), it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to determine the optimal schedule by varying the number of times pembrolizumab is administered to the subject and the amount of time between administrations in order to determine which schedule provides the most efficacy.  At any rate it would certainly seem practical, at the very least, to administer the antibody more than once, if for no other reason, simply to maintain an effective concentration of the antibody in the subject (and in particular within the tumor tissue) so as to continue to prevent the inactivation of the TILs within the tumor tissue6.  Nevertheless, Patnaik et al. teaches administering pembrolizumab every 2 weeks to treat NSCLC.  Accordingly it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have administered pembrolizumab every 3 weeks, unless it is determined that it is more efficacious if administered every 2 weeks.
Beginning at page 7 of the amendment filed December 28, 2020, Applicant has 
To the extent that it is thought that these same arguments might be made in traversing the instant grounds of rejection, Applicant’s arguments have been given careful consideration, but not found persuasive for the following reasons:
Applicant has argued that the artisan of ordinary skill in the art would not have expected an additive or synergistic effect when administering the combination of the dendritic cells secreting SLC, which acts to attract the T cells to the site of the tumor, and pembrolizumab, an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1. 
In response, first, it is noted that the feature upon which Applicant relies to distinguish the method suggested by the prior art and the invention (i.e., the additive or synergistic effect) is not a feature of the claimed invention (i.e., it is not a feature recited in the rejected claims).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, since as explained above the prior suggests administering to the cancer patient dendritic cells secreting SLC, so as to attract the T cells to the site of the tumor, and pembrolizumab, an antibody that specifically binds to human PD-1, so as to block binding of PD-1 to PD-L1 and thereby augment T cell activation and proliferation, it is quite frankly not understood why an additive or synergistic effect would not be expected.  This is because given the facts it is submitted that it would be evident that the co-administration of dendritic cells secreting SLC and pembrolizumab should bolster or strengthen the anti-tumor immune response in the patient.     
So, with regard to the obviousness of the claimed invention, which appears materially and manipulatively indistinguishable from the method suggested the prior art, even if in practicing an embodiment of the claimed invention, Applicant observed a synergistic effect, it is submitted that the observation alone is not necessarily sufficient to render the claimed invention unobvious, especially since the method described by Applicant as yielding unexpected results is not necessarily the same as the claimed invention.

  “[W]e attribute no magic status to synergism per se since it may be expected or unexpected.” In re Huellmantel, 324 F.2d 998, 1003 (CCPA 1963); see also In re Kollman, 595 F.2d 48, 55 n.6 (CCPA 1979) (“Synergism, in and of itself, is not conclusive of unobviousness in that synergism might be expected.”).
“[T]he burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.”  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
“[A] greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Furthermore, as in accordance with M.P.E.P. § 712.02(b), the burden is on Appellant to establish that the results are unexpected to an unobvious extent and of a significant, practical advantage, a burden which seems not to have been met here, especially upon consideration of the breadth of the claims.
In this case, as discussed above, it is submitted that an additive or synergistic effect should not have been unexpected.
However, since Applicant has argued that such an effect would not have been expected, it is duly noted that the factual evidence of the effect as presented by this application is not reasonably commensurate in scope with the breadth of the claims, which are drawn to a method comprising administering to a human subject an antigen presenting cell, but only one which is a dendritic cell in accordance with claim 11, and 7
According to M.P.E.P. § 2145, the evidence presented by Applicant to overcome a prima facie case of obviousness on the basis of secondary considerations such as unexpected superiority or synergy must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).
Clearly this is not the case here.
According to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).  
Accordingly, to the extent that Applicant’s arguments may be viewed as pertinent to the instant rejection, those arguments have been carefully considered, but not found persuasive. 


	Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1, 8, 9, 11, 13-16, 18, 20, 22, 23, and 34 are indefinite for the following reasons:
The claims are drawn to a method comprising administering to the subject “a syngeneic antigen presenting cell”.  Although not expressly defined, it appears that the term “syngeneic” may be used by the claims to refer to an antigen presenting cell that comes from the same individual and/or from different individual animals that are of the same inbred strain (paragraph [0076] at page 21 of the specification), but it is not clear how this might be said of the antigen presenting cell that is administered to the human subject in the course of practicing the claimed invention.  In this day and age humans are not generally inbred (and are not referred to members of one or another “strain”); so while perhaps the antigen presenting cell may be isolated from the same human subject that is to be treated (i.e., the cell is autologous), it seems unlikely that the invention is regarded as a method comprising administering an antigen presenting cell from one individual to another to be treated, where both individuals are members of “an inbred strain”.  Notably claims 13 and 34 recite a limitation that the “syngeneic antigen presenting cell” (or more particularly dendritic cell) is “autologous to the subject”.  So, therefore, the cell according to any other claim (e.g., claim 1) is not necessarily autologous; but, then what is “a syngeneic antigen presenting cell”, if not an autologous cell, and how is it that claims 13 and 34 are intended to further limit the subject matter of the preceding claim, if at all?  It would seem that since humans are not members of “inbred strains”, the “syngeneic antigen presenting cell” must certainly be autologous (from the subject to be treated) or perhaps isolated from a homozygous twin (but even identical twins do not necessarily share identical genotypes due to the presence of substantial numbers of mutations that arise during development) and if this is the case then claims 13 and 34 do not further limit the subject matter of the preceding claim.  Still, inasmuch as it is not clear just how the claims should be construed, because it is not clear what subject matter is or is not regarded as the invention by Applicant, it is submitted that the claims cannot be unambiguously construed and accordingly the claims fail to delineate the metes and 
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond 8.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.


Conclusion
11.	No claim is allowed.


12.	As before noted the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Tirapu et al. (Curr. Gene Ther. 2002 Feb; 2 (1): 79-89) teaches cytokine gene transfer into dendritic cells for anticancer therapy; moreover Tirapu et al. teaches the use of dendritic cells engineered to express SLC.
	Chan et al. (Blood. 1999 Jun 1; 93 (11): 3610-6) teaches SLC is chemotactic for mature dendritic cells. 
Miller et al. (Hum. Gene Ther. 2000 Jan 1; 11 (91): 53-65) teaches intratumoral administration of adenoviral IL-7 gene-modified dendritic cells to augment antitumor immunity. 
Guo et al. (Gene Ther. 2002 Jun; 9 (12): 793-803) teaches intratumoral administration of transfected dendritic cells expressing a chemoattractant to treat tumors in mammals results in the chemoattraction of dendritic cells to the site of the tumor and marked tumor regression. 
Pecher et al. (Anticancer Res. 2001 Jul-Aug; 21 (4A): 2591-6) teaches comparing 
Nagira et al. (J. Biol. Chem. 1997 Aug 1; 272 (31): 19518-240) teaches cloning a cDNA encoding human SLC.
McDermott et al. (Cancer Med. 2013 Oct; 2 (5): 662-73) teaches tumor-infiltrating lymphocytes from patients with cancer typically express PD-1 and have impaired antitumor functionality and suggests PD-1 is a target for immunotherapy of cancer. 
Robert et al. (Lancet. 2014 Sep 20; 384 (9948): 1109-17) teaches pembrolizumab is found effective to treat solid tumors.
Lin et al. (Cancers (Basel). 2014 Jun; 6 (2):1098-1110; published on-line May 7, 2014; pp. 1-13) teaches CCL21 (SLC) cancer immunotherapy.
Newly cited, Garon et al. (Ann. Oncol. 2014 Jan.; 25 (Supplement 5): v1–v41) teaches the treatment of NSCLC using Pembrolizumab.
Morgensztern (J. Thorac. Dis. 2019 Sept.; 11 (Suppl. 15): S1963-S1965) teaches the treatment of NSCLC using Pembrolizumab.
Robert et al. (Lancet. 2014 Sep 20; 384 (9948):1109-17) teaches the use of Pembrolizumab to treat solid tumors.
Although not prior art, Patnaik et al. (Clin. Cancer Res. 2015 Oct 1; 21 (19): 4286-93) teaches the use of Pembrolizumab to treat solid tumors.


13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 27, 2021








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As before noted, the specification discloses KEYTRUDA (pembrolizumab) is marketed by Merck, Sharp & Dohme Corp. (see, e.g., paragraph [0145] at page 46 of the specification).
        
        2 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        3 Absent a showing of any unobvious difference, this amount of SLC is deemed equivalent to the amount specified by claim 15; or if different, it is regarded as similar enough to the amount specified by the claim to render the claimed invention obvious.
        4 MK-3475 is otherwise known as pembrolizumab (see, e.g., the disclosure in paragraph [0156] at page 48 of the specification) and absent a showing of any unobvious difference is deemed the same as KEYTRUDA. 
        5 Notably melanoma is often used as a model solid tumor since the tumor tissue is in general very easily acquired (biopsied) so as to collect, quantify, and/or characterize tumor infiltrating lymphocytes (TILs) within the tumor tissue.
        6 It is understood that the antibody, once administered, will begin to clear the body naturally; and accordingly it is routine and conventional to repeatedly administer such agents.
        
        7 There are additional differences between the method that is described as yielding unexpected results and the claimed invention.  For example, the expression vector used is not necessarily the same as that to which the claims are directed; as another example the level of expression of SLC is not necessarily the same.
        8 See M.P.E.P. § 2172 (II).